Citation Nr: 1342635	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension, to include a special monthly pension based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks nonservice-connected pension, to include a special monthly pension (SMP) based on the need for regular aid and attendance of another person; and/or housebound status.

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.

A Veteran meets the service requirements for nonservice-connected pension benefits if such Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more 

separate periods of service during more than one period of war.  See 38 U.S.C.A. 
§ 1521(j).  The Veteran served in combat during Korean Conflict, thus he meets the requirements.  

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 C.F.R. § 1522; 38 C.F.R. § 3.23(a), (b). 

Basic entitlement exists if the Veteran meets the net worth requirements and does not have an annual income in excess of the applicable annual pension rate.  38 C.F.R. §§ 3.3, 3.23, 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2013).  As is relevant here, income from Social Security Administration benefits, retirement benefits, stocks and bonds dividends, and interest income is not specifically excluded under VA's governing regulations and therefore is included as countable income.  See 38 C.F.R. § 3.271. 

Income is counted toward the calendar year in which it is received.  38 C.F.R. 
§ 3.260(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).

Unreimbursed medical expenses will be excluded from income when all of the following requirements are met: (i) they were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) they were or will be in excess of five percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).

In addition to the criteria noted above, 38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of a SMP, when an eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351. 

The Veteran filed a formal VA Form 21-527 in February 2010.  He reported being in receipt of Social Security benefits and retirement benefits totaling an annual income of $23,946.00, which exceeds the in maximum allowed annual income for nonservice-connected pension.  In an April 2010 letter, the RO denied entitlement to nonservice-connected pension benefits, to include a SMP based on the need for regular aid and attendance of another person or housebound status, and notified the Veteran that his reported income exceeded the maximum allowed for a Veteran with no dependents.  

In its April 2010 letter denial, the RO enclosed a Medical Expense Report and Improved Pension Eligibility Verification Report and advised the Veteran to return the completed forms if his income or expenses changed.  However, the Veteran did not submit the forms.  

As such request was provided at the time of the denial of his claim in 2010, he may not have fully understood that information concerning his paid medical expenses is crucial to his claim.  In this regard, the Veteran's substantive appeal filed in April 2011 argued that an examination for SMP should have been conducted and suggests that the Veteran may have unreimbursed medical expenses to reduce his countable income.  Given the uncertainty of the extent of the Veteran's medical expenses, the Board finds that remand of this claim is warranted to give the Veteran another opportunity to fill out the required income verification and medical expense paperwork.  

The Board stresses to the Veteran, however, that while VA has a duty to assist the appellant in the development of his claim, the appellant has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with the appropriate Medical Expense Report and Improved Pension Eligibility Verification Report forms for him to complete to report all income and paid medical expenses for the years from February 2010 to February 2011, February 2011 to 2012, February 2012 to 2013 and since February 2013. 

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


